Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-14-2008

Sugiarto v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4261




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Sugiarto v. Atty Gen USA" (2008). 2008 Decisions. Paper 1751.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1751


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL


                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                         ________________

                               No. 06-4261
                            ________________

                         BAMBANG SUGIARTO

                                                Petitioner
                                      v.

                         ATTORNEY GENERAL
                        OF THE UNITED STATES,

                                            Respondent
                            ________________

                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                         U.S. Department of Justice
                         BIA File No. A96-262-847
                       Honorable Rosalind K. Molloy

                 Submitted Under Third Circuit LAR 34.1(a)
                            December 6, 2007

      BEFORE McKEE, CHAGARES and HARDIMAN, Circuit Judges.

                    (Opinion Filed:    January 14, 2008)

                            ________________

                                OPINION
                            ________________

MCKEE, Circuit Judge.
       Bambang Sugiarto petitions for review of the Board of Immigration

Appeals’ order affirming the Immigration Judge’s denial of his request for

withholding of removal. For the reasons stated below, we will deny the petition for

review.

       Since we write primarily for the parties who are familiar with this case, we

need not reiterate the factual or procedural background.

       Although we are sympathetic to the tribulations Sugiarto has endured, we

agree that he has not established that the BIA erred in denying relief. In Konan v.

Attorney General, 432 F.3d 497 (3d Cir. 2005), we stated that “[m]ere generalized

lawlessness and violence between diverse populations, of the sort which abounds

in numerous countries and inflicts misery upon millions of innocent people daily

around the world, generally is not sufficient to permit the Attorney General to

grant asylum...” Id. at 506.

       Here, Sugiarto’s evidence amounts to nothing more than such “generalized

lawlessness and violence.” Although evidence that a tree in his yard was cut down

tends to support an argument that he and/or his family may have been specifically

targeted on occasion, his evidence still falls woefully short of the level required to

establish that he is a “refugee” under 8 U.S.C. § 1101(a)(42)(A), or the required

“persecution.” “[T]he concept of persecution does not encompass all treatment

that our society regards as unfair, unjust, or even unlawful or unconstitutional.”

Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir. 1993). Rather, the evidence amounting

                                           2
to nothing more than “mere generalized lawlessness and violence between diverse

populations” does not meet the standard of eligibility for withholding. See Zubeda

v. Ashcroft, 333 F.3d 463, 469 (3d Cir. 2003). Sugiarto is also not able to establish

the required governmental involvement or acquiescence in the actions he

complains of. See Abdulrahman v. Ashcroft, 330 F.3d 587, 592 (3d Cir. 2003).

       Sugiarto’s attempt to base his claim for relief on the general persecution of

Chinese Christians in Indonesia also fails to satisfy his burden. In Lie v. Ashcroft,

396 F.3d 530 (3d Cir. 2005), we discussed whether an alien can establish a well-

founded fear of persecution based on a pattern or practice of persecution of a

specific group. 396 F.3d at 537. We stated that the persecution had to be

“systematic, pervasive, or organized.” Id.

       Sugiarto relies on various Department of State Country Reports in arguing

that “the Indonesian government has not demonstrated a willingness or ability to

control the virulent and violent anti-Chinese and anti-Christian sentiment of

significant portions of its population.” Appellant’s Br. at 13. He also points to de

jure discrimination such as KTP national identity cards and laws that “put the

ethnic Chinese in a second class status.” Id. Although this treatment is unfair and

unjust, it still does not rise to the level of “persecution.” See Fatin, 12 F.3d at

1240. Moreover, the IJ had the benefit of the 2004 reports which note that

“[i]nstances of discrimination and harassment of ethnic Chinese Indonesians

declined compared with previous years,” A.R. at 41; the Indonesian government

                                           3
“cracked down” on those who carried out religious attacks, A.R. 44; and “[s]ome

notable advances in inter-religious tolerance and cooperation occurred during the

period covered by the report.” A.R. 44. We also note that Sugiarto’s family still

resides in Indonesia, and he does not allege that they are suffering persecution.

                                     Conclusion

       For the foregoing reasons, we will deny the petition for review.




                                          4